IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                             NOS. WR-79,907-01 and WR-79,907-02


                   EX PARTE HENRY VERDELL STEVENSON, Applicant


            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
     CAUSE NOS. 730626-M(A) and 730627-M(A) IN THE 194th DISTRICT COURT
                          FROM DALLAS COUNTY


          Per curiam.

                                           OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of methamphetamine and unlawful possession of cocaine and sentenced to twenty five

years’ imprisonment in each case. The Fifth Court of Appeals affirmed his convictions. Stevenson

v. State, Nos. 05-11-00295-CR; 05-11-00296-CR (Tex. App.—Dallas, delivered May 9, 2012, pet.

ref’d).

          Applicant contends, inter alia, that his pleas were involuntary because counsel did not

properly admonish him of the correct punishment range pertaining to these offenses. We remanded
                                                                                                     2

this application to the trial court for findings of fact and conclusions of law.

       Based on the entirety of the record in these cases , the trial court determined that Applicant’s

pleas were rendered involuntary due to the ineffective assistance of counsel. We agree. Applicant

is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in Cause Nos. 730626-M(A) and 730627-M(A) in the

194th District Court of Dallas County are set aside, and Applicant is remanded to the custody of the

Sheriff of Dallas County to answer the charges as set out in the indictments. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 18, 2013
Do not publish